Citation Nr: 0507374	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gastric ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1974 to January 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in February 2001 
adjudicated multiple service connection claims filed by the 
veteran and that on February 20, 2001, the RO sent the 
veteran notification of the rating actions taken.  In July 
2001, the veteran filed a timely notice of disagreement and, 
in November 2001, the RO furnished the veteran a statement of 
the case on the following issues: entitlement to service 
connection for high cholesterol; entitlement to a compensable 
evaluation for hypertension; entitlement to a compensable 
evaluation for sinusitis; and entitlement to an evaluation of 
10 percent for multiple non-compensable disabilities.  A 
rating decision in November 2001 granted entitlement to an 
evaluation of 10 percent for hypertension.  The RO furnished 
the veteran a supplemental statement of the case in December 
2001.  Because the record does not contain a timely 
substantive appeal filed by the veteran or on his behalf, the 
issues listed in the November 2001 statement of the case and 
in the December 2001 supplemental statement of the case are 
not before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.304 (2004).  

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  There is no medical evidence that a gastric ulcer was 
present during the veteran's active service or that a gastric 
ulcer was manifested during the year following his retirement 
from active service.

3.  There is no competent medical evidence that a gastric 
ulcer diagnosed in July 2002 was etiologically related to any 
incident or manifestation during the veteran's active 
service.

CONCLUSION OF LAW

A gastric ulcer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter with enclosures sent to the veteran by 
the RO in March 2003 informed him of the evidence needed to 
substantiate his claim, of the evidence which VA had obtained 
and would attempt to obtain, and of the evidence which he 
should submit in support of his claim.  The RO's letter 
notified the veteran that it was his responsibility to make 
sure that VA received any relevant non-VA records.  A 
statement of the case furnished to the veteran by the RO in 
July 2003 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and advised the veteran of the reasons and 
bases for the continued denial of his claim.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disability to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service private treatment records which he identified.  
The veteran and his representative have not identified any 
additional existing evidence relevant to the appeal.  The 
veteran's representative has requested that VA afford the 
veteran a medical examination and opinion.  However, for 
reasons and bases set forth below in Factual Background and 
Analysis, the Board has found that the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim and so a medical examination or 
opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  The Board concludes that further assistance is not 
required and that the case is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

A peptic ulcer (gastric or duodenal) may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).
   
III. Factual Background 

The veteran's service medical records are entirely negative 
for findings or a diagnosis of a gastric ulcer.

The veteran's service medical records show that, in December 
1984, the veteran complained of BRBPR [bright red blood per 
rectum].  A  rectal examination was normal and a hemoccult 
test was negative.  The veteran was referred for a proctology 
examination which was normal.  At an annual examination in 
December 1984, it was noted that the veteran had a recent 
history of BRBPR and that he was presently asymptomatic.

At annual examinations in December 1985, December 1986, and 
January 1988, the veteran's abdomen and viscera were 
evaluated as normal.

In January 1989, the veteran was diagnosed with a left 
inguinal hernia.

At an annual examination in January 1990, the veteran's 
abdomen and viscera were evaluated as normal.

In September 1991 at a surgical clinic, the veteran was found 
to have an anal fissure.

In October 1991, the veteran was seen for a complaint of 
nausea, vomiting, and diarrhea.  The assessment was viral 
versus bacterial enteritis.  The Board notes that 
"enteritis" is defined as inflammation of the intestine, 
applied chiefly to inflammation of the small intestine.  See 
Dorland's Illustrated Medical Dictionary 558 (24th ed., 
1994). 

In April 1992, the veteran complained at sick call of 
bleeding from the anus for seven months.  He stated that the 
Metamucil and ointment prescribed for him in October 1991 had 
not produced relief.  On examination, an anal fissure was 
noted.  There was no drainage or erythema.  The veteran was 
advised to return for an anoscopy/rigid sigmoidoscopy.

At annual examinations in July 1993, December 1994, and 
December 1996, the veteran's abdomen and viscera were 
evaluated as normal.

In a November 1999 report of medical history for retirement, 
the veteran stated that he was in excellent health.  He 
denied having frequent indigestion, or stomach, liver, or 
intestinal trouble.

At an examination for retirement in November 1999, a left 
inguinal hernia, not considered disabling, was diagnosed.  
There was no diagnosis of a gastric ulcer or notation of any 
history of a gastric ulcer.

On his original claim for service connected disability 
compensation, on VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in February 2000, the 
veteran made no reference to a gastric ulcer.

At a VA fee-basis medical examination in February 2000, the 
veteran did not report a history of a gastric ulcer and he 
made no complaint of any gastrointestinal (GI) symptoms.  The 
veteran reported that he had undergone the surgical repair of 
a left-sided hernia the previous month.  He also gave a 
history of the excision of a pilonidal cyst in May 1976.  The 
veteran stated that he had fissure which recurred and drained 
at times and which had never really healed.  He indicated 
that he had flare-ups every couple of months when the fissure 
would drain for a couple of days.  He stated exercise made 
the flare-ups occur.  He said that the flare-ups of the 
fissure were alleviated by use of Corticaine ointment and 
Tylenol.

Examination revealed a flat abdomen, without tenderness or 
scars.  The liver, kidneys, and spleen were not palpable.  
There were no masses or hernia present.  The presence of a 
recent surgical scar was noted in the left inguinal area with 
mild tenderness but no recurrence of the hernia.  A digital 
rectal examination was not performed at the veteran's request 
but it was noted that the area where the pilonidal cyst was 
removed demonstrated some hyperemia.  There was no evidence 
of drainage and the area appeared to be within a controlled 
state.  The pertinent diagnoses were evidence of recurrent 
drainage from the removal of a pilonidal cyst, currently 
under control, and left sided inguinal hernia, status post 
surgical repair.  The examining physician made no findings of 
any GI disorder or abnormality other than the history of a 
pilonidal cyst and did not diagnose a peptic ulcer (gastric 
or duodenal).  

In March 2001, the veteran underwent a health assessment by a 
private primary care physician.  The physician noted that the 
veteran had no complaints.  He conducted a review of systems.  
With regard to the GI system, the veteran had no nausea, 
vomiting, diarrhea, or abdominal pain.  On physical 
examination, the veteran's abdomen was soft and non-tender; 
and bowel sounds were positive without hepatosplenomegaly.  A 
rectal examination revealed normal sphincter tone and a 
prostate gland normal in size and consistency; stool was 
brown and a hemoccult test was negative.  

In a July 2002 letter to the veteran, a private 
gastroenterologist noted that the veteran had been admitted 
to a hospital for GI bleeding and a large ulcer in the 
stomach was found.  The veteran was advised to schedule an 
upper endoscopy and a colon evaluation.  In a September 2002 
letter to the veteran, the private gastroenterologist stated 
that an endoscopy had shown a persistent ulceration which was 
clearly healing but which was not yet resolved.  The veteran 
was advised to have a repeat endoscopy to make sure that the 
ulcer was healed.

In October 2002, the veteran's primary care physician 
reported that the veteran recently had a bleeding peptic 
ulcer and an endoscopy confirmed a chronic gastric ulcer.  He 
stated further that, "In reviewing his chart, he had rectal 
bleeding in 1992 and this was attributed to anal fissure.  No 
further investigation was performed."

In a statement received in August 2003, the veteran contended 
that his rectal bleeding and diarrhea documented in his 
service medical records were "classical symptoms of a 
chronic gastric ulcer" and that he was not properly 
diagnosed while he was on active duty.  He stated that in 
service he did not have an endoscopy and that he believed 
that an endoscopy "would have found the cause of the 
bleeding."  He asserted that, "One thing of note my doctor 
confirmed (through an endoscopy exam) that I had a chronic 
gastric ulcer, which was the source of the rectal bleeding 
that caused the anal fissure.  Both [the primary care 
physician] and [the private gastroenterologist] told me that 
chronic gastric ulcers do not happen overnight.  After review 
of my medical records history, [the primary care physician] 
confirmed that this has been a persistent condition of mine 
for years."    

IV. Analysis

The Board notes that the veteran's service medical records 
show bleeding from the rectum in December 1984, 
nausea/vomiting/diarrhea in October 1991, and a complaint in 
April 1992 of bleeding from the anus for seven months with no 
drainage found at that time.  These symptoms were attributed 
by service department medical personnel to an anal fissure 
and to enteritis and not to a peptic (gastric or duodenal) 
ulcer.  Subsequent to April 1992, the service medical records 
show no complaints by the veteran of any GI symptoms.  In his 
report of medical history for retirement in November 1999, 
the veteran stated that he was in excellent health and denied 
any GI symptoms.  Thus, the veteran's service medical records 
contain no indication of the presence of a peptic ulcer 
(gastric or duodenal).  The evidence of record does not 
contain an opinion by either the veteran's post-service 
primary care physician or the private gastroenterologist who 
treated him in 2002 that the veteran had a gastric ulcer 
while he was on active duty or during the year following his 
retirement from active service in January 2000.  The veteran 
did not seek service connection for a gastric ulcer when he 
filed his original VA claim in February 2000.  At the VA 
examination in February 2000, the veteran had no GI 
complaints and there were no clinical findings suggesting the 
presence of a gastric ulcer.  At his health assessment by his 
primary care physician in March 2001, the veteran had no GI 
complaints and there were no clinical findings suggesting the 
presence of a gastric ulcer.

There is no medical evidence of record that a gastric ulcer 
was manifested during the one year period following the 
veteran's retirement from active service in January 2000, and 
so there is no basis on which to allow presumptive service 
connection for a gastric ulcer.  See 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

The only evidence with probative value on the medical issues 
in this case would be competent medical evidence.  Competent 
medical evidence means evidence provided by a person who is 
qualified by education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).
The veteran's August 2003 statement of his belief that he had 
a gastric ulcer while on active duty is lacking in probative 
value, because as a layman he is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  His statement that one of his doctors said that 
the source of his rectal bleeding in service was a chronic 
gastric ulcer is also lacking in probative value because the 
Court has held that a layman's account of what a physician 
purportedly said is too inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

There is no competent medical evidence of record linking the 
gastric ulcer diagnosed in July 2002 with the veteran's 
active service, and so there is no basis on which to allow 
direct service connection for a gastric ulcer.  The reports 
of the VA examination in February 2000 and the health 
assessment by the private primary care physician in March 
2001 show that the veteran did not have continuity of 
symptomatology of a gastric ulcer since his retirement from 
active service, and so direct service connection is not 
warranted for a chronic disability on the basis of continuity 
of symptomatology after service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

The Board concludes that the preponderance of the credible 
evidence of record is against the claim for service 
connection for a gastric ulcer, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for a gastric ulcer is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


